Citation Nr: 1107330	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  09-28 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel


INTRODUCTION

The Veteran served on active duty from January 1942 to December 
1945.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri, which denied the benefits sought on appeal.  The 
Veteran appealed that decision to BVA, and the case was referred 
to the Board for appellate review.  The Board remanded the case 
for further development in September 2010.  The case has since 
been returned for appellate review.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Reasons for Remand:  To obtain a medical opinion and to clarify 
his representation.

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires VA to assist a claimant in obtaining that evidence. 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2010).  In cases where the veteran's service treatment records 
were unavailable, through no fault of the veteran, as is the case 
here, there is a "heightened duty" to assist the veteran in the 
development of the case. See generally McCormick v. Gober, 14 
Vet. App. 39, 45-49 (2000); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).

The Board previously remanded the case in September 2010, in 
pertinent part, to afford the Veteran a VA examination.  In so 
doing, the Board noted that the Veteran contended that he was 
exposed to acoustic trauma during his period of service and that 
this was the injury sustained from which his hearing loss and 
tinnitus resulted.  In particular, he claimed that his duties 
included delivering aircraft parts on the flight line and that he 
was exposed to the noise of aircraft.  His service personnel 
records do show that his military occupational specialty was an 
Army Air Force supply technician.  The Board also noted that 
Veteran is considered competent to relate a history of noise 
exposure during service. See 38 C.F.R. § 3.159(a)(2).  A veteran 
can attest to factual matters of which he or had had first-hand 
knowledge, e.g., experiencing pain in service, reporting to sick 
call, being placed on limited duty, and undergoing physical 
therapy. See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).

In addition, the Board noted in the prior remand that the Veteran 
is competent to describe his current symptoms. See Charles v. 
Principi, 16 Vet. App. 370, 274 (2002) (finding veteran competent 
to testify to symptomatology capable of lay observation); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay 
evidence requires facts perceived through the use of the five 
senses).  Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional. Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  Private medical records dated in 
December 2002 also document the Veteran as having an abnormal 
ears, nose, and throat examination.  It was specifically noted 
that he had an earache, and the treating physician appears to 
have listed tinnitus in the assessment.  VA medical records dated 
from January 2008 to April 2008 further indicate that he has 
hearing loss and wears hearing aids. 

Following the September 2010 remand, the Veteran was afforded a 
VA examination in December 2010.  After reviewing the claims file 
and history and performing a physical examination, the examiner 
observed that there were no military medical records and 
commented that there was nothing in the file to confirm the 
likelihood of exposure to high noise level.  It was also noted 
that the RO did not concede noise exposure.  The examiner further 
stated that the earliest related medical note was dated in 2002, 
which pertained to a sore throat and earache, and he observed 
that the Veteran denied having tinnitus during an evaluation in 
August 2007.  The examiner concluded that nothing in the file 
connects the Veteran's current hearing loss and tinnitus to 
service other than his own statements.  Therefore, he concluded 
that it is not as likely as not that the Veteran's current 
hearing loss and tinnitus are related to his military service.

Nevertheless, the Board notes that the absence of in-service 
evidence of a hearing disability during service (i.e., one 
meeting the requirements of 38 C.F.R. § 3.385) is not always 
fatal to a service connection claim. See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Evidence of a current hearing loss 
disability and a medically sound basis for attributing that 
disability to service may serve as a basis for a grant of service 
connection for hearing loss where there is credible evidence of 
acoustic trauma due to significant noise exposure in service, 
post-service audiometric findings meeting the regulatory 
requirements for hearing loss disability for VA purposes, and a 
medically sound basis upon which to attribute the post-service 
findings to the injury in service (as opposed to intercurrent 
causes). See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Board also notes that Training Letter 10-02 was issued in 
March 2010 regarding the adjudication of claims for hearing loss.  
In that letter, the Director of the VA Compensation and Pension 
Service indicated that the two most common causes of 
sensorineural hearing loss are presbycusis (age-related hearing 
loss) and noise-induced hearing loss (caused by chronic exposure 
to excessive noise).  It was also noted that the presence of a 
notch (of decreased hearing) that may be seen on audiograms 
generally at frequencies of 3000, 4000, or 6000 Hertz with a 
return toward normal at 8000 Hertz may be indicative of noise-
induced hearing loss.  The letter further stated that "whispered 
voice tests are notoriously subjective, inaccurate, and 
insensitive to the types of hearing loss most commonly associated 
with noise exposure."

In this case, as previously discussed, the Veteran is competent 
to report a history of noise exposure during service. See 38 
C.F.R. § 3.159(a)(2).  The December 2010 VA examination also 
found him to have bilateral hearing loss by VA standards and 
diagnosed him with tinnitus. See 38 C.F.R. § 3.385.  However, the 
examiner stated that those disorders were not related his 
military service.  He did not provide any explanation of that 
statement other than the lack of medical evidence of hearing loss 
or tinnitus in service or for many years thereafter.  It would 
have been helpful had the examiner brought his expertise to bare 
in this manner regarding medically known or theoretical causes of 
sensorineural hearing loss and tinnitus or described how hearing 
loss and tinnitus which results from noise exposure or acoustic 
trauma generally present or develop in most cases, as 
distinguished from how hearing loss and tinnitus develop from 
other causes, in determining the likelihood that current hearing 
loss and tinnitus were caused by noise exposure or acoustic 
trauma in service as opposed to some other cause.

The Director of the VA Compensation and Pension Service also 
observed in Training Letter 10-02 that sensorineural hearing loss 
is the most common cause of tinnitus, but commented that the 
etiology of tinnitus often cannot be identified.  Other known 
causes were listed, including Meniere's disease, a head injury, 
hypertension, medications, and dental disorders.  It was noted 
that delayed-onset tinnitus must also be considered.  In this 
case, the December 2010 VA examiner stated that tinnitus was not 
related to the Veteran's military service, but he did not address 
the possibility of a delayed onset and did not discuss other 
possible causes, including whether the Veteran's tinnitus may be 
due to his hearing loss.

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Based 
on the foregoing, the Board finds that a clarifying medical 
opinion is necessary for the purpose of determining the nature 
and etiology of any hearing loss and tinnitus that may be 
present.

In addition, the Board notes that the Veteran submitted a VA Form 
21-22, Appointment of Veterans Service Organization as Claimant's 
Representative, in May 2008.  In that form, he appointed the 
Veterans of Foreign Wars of the United States (VFW) as his 
representative.  VFW has submitted argument on behalf of the 
Veteran, including informal hearing presentations dated in July 
2010 and February 2011.  However, in a January 2011 statement, 
the Veteran stated that he did not have a representative and that 
he was capable of representing himself.  He also noted that VFW 
had never contacted or interviewed him and had not asked whether 
he wanted them to represent him.  As such, it appears that the 
Veteran does not recall appointing VFW as his representative in 
May 2008.  Therefore, the RO should take this opportunity to 
request that the Veteran clarify the status of his representation 
and indicate whether he wants to revoke his representation by 
VFW.

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal and to ensure due process, it is 
the Board's opinion that further development of the case is 
necessary. Accordingly, the case is REMANDED for the following 
actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO should contact the Veteran and 
ask him to clarify the status of his 
representation.  He should be informed that 
he submitted the proper form appointing VFW 
as his representative in May 2008 and be 
asked whether he wishes to retain such 
representation or revoke it.

2.  The RO should refer the Veteran's 
claims folder to the December 2010 VA 
examiner or, if he is unavailable, to 
another suitably qualified VA examiner for 
a clarifying opinion as to the nature and 
etiology of any bilateral hearing loss and 
tinnitus that may be present.  The examiner 
is requested to review all pertinent 
records associated with the claims file, 
including the Veteran's post-service 
medical records and statements.  The 
examiner should be informed that the 
Veteran's service treatment records are 
presumed destroyed by the fire at the 
National Personnel Records Center (NPRC) in 
St. Louis, Missouri in 1973.

It should be noted that the absence of in- 
service evidence of a hearing disability 
during service is not always fatal to a 
service connection claim. See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  
Evidence of a current hearing loss 
disability and a medically sound basis for 
attributing that disability to service may 
serve as a basis for a grant of service 
connection for hearing loss where there is 
credible evidence of acoustic trauma due to 
significant noise exposure in service, 
post-service audiometric findings meeting 
the regulatory requirements for hearing 
loss disability for VA purposes, and a 
medically sound basis upon which to 
attribute the post-service findings to the 
injury in service. See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).

The Veteran has contended that he had noise 
exposure in service.  It should be noted 
that he did serve as an Army Air Force 
Supply Technician and that he is competent 
to attest to factual matters of which he 
had first-hand knowledge.

The examiner should then state an opinion 
as to the likelihood (likely, unlikely, at 
least as likely as not) that the Veteran 
currently has bilateral hearing loss and 
tinnitus that are causally or etiologically 
related to his military service, including 
noise exposure.  He or she should also 
address whether the Veteran's tinnitus is 
caused or otherwise related to his hearing 
loss.  In so doing, the examiner should 
discuss medically known or theoretical 
causes of hearing loss and tinnitus and 
describe how hearing loss and tinnitus 
which results from noise exposure generally 
present or develop in most cases, as 
distinguished from how hearing loss or 
tinnitus develops from other causes, in 
determining the likelihood that current 
hearing loss and tinnitus were caused by 
noise exposure in service as opposed to 
some other cause.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each disability 
be viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2010), copies of all 
pertinent records in the appellant's claims 
file, or in the alternative, the claims 
file, must be made available to the 
examiner for review.

3.  After completing these actions, the RO 
should conduct any other development as may 
be indicated by a response received as a 
consequence of the actions taken in the 
preceding paragraphs.

4.  When the development requested has been 
completed, the case should be reviewed by 
the RO on the basis of additional evidence.  
If the benefits sought are not granted, the 
Veteran should be furnished a Supplemental 
Statement of the Case and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and/or 
argument on the matter or matters the Board has remanded to the 
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



